If the answer is true the plaintiff will be defeated, because the defendant remains liable as guarantor upon certain obligations referred to in that pleading, but not described. It can make no difference whether the matter is left uncertain by general averments constituting an adverse claim, or by allegations of matter effectual only as a defense. In either case the plaintiff might require further information before trial, and whether it should be obtained from a more specific answer, or a bill of particulars, was for the Supreme Court to determine. (Witkowski v. Paramore, 93 N.Y. 467.)
It follows that the appeal should be dismissed.
All concur.
Appeal dismissed. *Page 604 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 605